Citation Nr: 0514165	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-08 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back and neck 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had periods of active duty for training from 
January 1985 to May 1985 and from May 1986 to September 1986.  
He also had other periods of inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and September 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
denied the appellant's claim of entitlement to a back 
disorder.  The appellant disagreed and this appeal ensued.  

In April 2003, the appellant testified at a video-conference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  The Board remanded the case in 
September 2003 for additional evidentiary development.  This 
case has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2004).  

In November 2004 and January 2005, VA (via the Appeals 
Management Center (AMC)) received three separate 
communications from the appellant and his sister, along with 
private medical records from August 2000 to November 2004, a 
private medical statement dated in January 2005, and copies 
of documents concerning an award of Social Security 
disability benefits.  Additional evidence received by the 
agency of original jurisdiction (the RO or the AMC) after the 
records have been transferred to the Board for appellate 
consideration is to be forwarded to the Board if it has a 
bearing on an appellate issue.  The Board is to then 
determine what action is required with respect to the 
additional evidence.  38 C.F.R. § 19.37(b) (2004).  See 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) ("DAV") (holding 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002), because 38 C.F.R. § 19.9(a)(2) denied 
a claimant "one review on appeal to the Secretary" when the 
Board considered additional evidence without first remanding 
the case to the agency of original jurisdiction for initial 
consideration, and without having to obtain the appellant's 
waiver).  

The evidence was forwarded to the Board in February 2005 
without a waiver of initial consideration of this evidence by 
the agency of original jurisdiction.  The additional evidence 
submitted, though, includes copies of documents concerning 
adjudication of Social Security disability benefits based on 
a personality disorder, a medical statement concerning 
psychiatric symptomatology, and private medical records 
showing treatment for a back disorder from 2000 to 2004.  
These records are not relevant to the claim at issue in this 
appeal, for they either duplicate evidence already of record 
or are cumulative of evidence establishing current treatment 
for a back disorder.  As such, there is no prejudice to the 
appellant in continued appellate adjudication of the claim 
herein at issue.  


FINDINGS OF FACT

1.  Scoliosis, present since childhood, did not increase in 
severity during active duty for training.  

2.  Currently demonstrated arthritis of the back is not the 
result of disease or injury in service.  


CONCLUSION OF LAW

A back and neck disability was not incurred in or aggravated 
during active or inactive duty for training.  38 U.S.C.A. 
§§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004) (granting motion for reconsideration 
of and vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. 
App. 412 (2004)), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made in September 
2000, and thus before November 9, 2000, the date the VCAA was 
enacted.  VA believes Pelegrini II is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II , the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, 18 Vet. App. at 115; see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claims, the RO sent him an 
August 2000 letter informing him of the evidence necessary to 
substantiate the claim, what VA would do to assist him, and 
what he had to do to support his claim.  After rendering the 
initial September 2000 rating decision, the RO sent him a 
September 2000 letter informing him of the action that 
included a copy of the rating decision.  Upon his 
disagreement, the RO sent him a March 2001 letter discussing 
the VCAA, VA's assistance and notice obligations, and what 
action he would take to assist VA in successfully processing 
his claim.  In an September 2001 letter, the RO told the 
appellant of a September 2001 readjudication that again 
denied the claim.  In response to his notice of disagreement, 
the RO in October 2001 issued a statement of the case, which 
informed him of the evidence of record, the legal criteria 
for establishing service connection, and the analysis 
employed by the RO in rendering its decision.  By 
implication, it therefore informed the appellant of the 
evidence needed to substantiate the claim.  

By an October 2001 letter, the RO told the appellant of the 
need for the contact information regarding two private 
physicians.  By a January 2002 letter, it informed the 
appellant of the date, time, and place for a hearing he had 
requested (which was held in April 2002).  In October 2002, 
the RO issued a supplemental statement of the case that 
informed him of the evidence considered, the legal criteria 
applicable, and the analysis employed in rendering a 
decision.  By a February 2003 letter, the RO told the 
appellant of a scheduled Travel Board hearing (which was held 
before the undersigned in April 2003).  

In September 2003, the Board remanded the case for 
evidentiary development.  That development was to include 
obtaining copies of records held by the Social Security 
Administration.  In a February 2004 letter, the RO told the 
appellant of the remand and that he had an opportunity to 
submit additional evidence in support of his appeal.  After 
assembling information from the Social Security 
Administration and from other sources identified by the 
appellant, the RO issued an October 2004 supplemental 
statement of the case , which listed the evidence, the 
applicable criteria, and the RO's decision.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, statements from the appellant and his 
family, a decision of the Social Security Administration with 
supporting evidence, and documents received on multiple 
occasions from the appellant and his representative.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As described more fully below, the evidence of 
record shows the appellant currently has scoliosis and 
degenerative changes affecting the lumbar spine and the 
cervical spine.  Though the appellant claims he injured his 
back in service, the service medical records are silent as to 
any such injury.  In the absence of such an injury, an 
examination is not necessary to substantiate the claim.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

The claimant seeks to establish service connection for a back 
and neck disorder.  As noted above, the appellant had periods 
of active duty for training from January 1985 to May 1985 and 
from May 1986 to September 1986.  Prior to this service, he 
had scoliosis, as attested to by his mother's statements and 
by school medical records dated in 1977 and 1978 showing the 
use of a back brace in treatment of scoliosis.  At his April 
2003 hearing, the appellant testified that prior to service 
he had no continuing pain or other symptoms associated with 
scoliosis.  

At an enlistment examination in 1984, he reported he had 
never had any complaints of back pain and no pre-existing 
disorders of the back.  He asserted he injured his back and 
neck in 1985 during the initial period of active duty for 
training when he fell on his right shoulder, back, and neck.  
The service medical records do not indicate any such injury.  
A service periodic examination in June 1988 revealed a normal 
spine clinical evaluation and no complaints of back pain.  
The remaining service clinical records are silent as to any 
complaints of or treatment for a back injury.  

Private clinical records beginning in August and September 
2000 reveal mild scoliosis and degenerative changes of the 
lumbar spine and moderate scoliosis and no degenerative 
changes of the cervical spine.  A private chiropractor in an 
October 2000 statement noted a history, per the appellant, of 
a fall in 1985 on an obstacle course in service.  The 
appellant claimed he landed on his right shoulder, neck, and 
head.  Further private medical evidence through 2003 revealed 
degenerative changes of the lumbar spine and cervical spine, 
scoliosis of the thoracic spine and lumbar spine, and disc 
narrowing of the cervical spine.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the "active 
military, naval, or air service" or, if pre-existing such 
service, was aggravated during such service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Only 
a "veteran" can serve on "active military, naval, or air 
service."  See 38 U.S.C.A. § 1110, 1131 (West 2002) 
(service-connected disability compensation may only be paid 
to a "veteran"); see also 38 U.S.C.A. § 101(2) (the term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable).  
"Active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24), 106, 
1110, 1131 (West 2002).  In the case of inactive duty 
training, only an injury, not a disease, incurred in or 
aggravated in line of duty can be the basis of eligibility 
for disability compensation.  VAOPGCPREC 8-2001.  

When a claim is based on a period of active duty for 
training, as is the case here, there must be evidence that 
the individual concerned died or became disabled during the 
period of active duty for training as a result of a disease 
or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), 101(24), 1110 (West 2002); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Thus, in the 
absence of such evidence, the period of active duty for 
training would not qualify as "active military, naval, or 
air service" and the claimant would not achieve "veteran" 
status for purposes of that claim.  Harris v. West, 13 Vet. 
App. 509 (2000).  

In this case, as the appellant served on periods of active 
duty for training and has not previously established service 
connection for a disability, he cannot be termed a 
"veteran".  See 38 C.F.R. § 3.1(d), 3.6 (2004).  Therefore, 
he is not entitled to the presumption of soundness at 
enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002), or 
the presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002).  
See Paulson v. Brown, 7 Vet. App. 466 (1995).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In this case, there is no competent medical evidence 
establishing a connection between the current findings 
beginning in 2000 and a claimed injury in 1985.  Moreover, 
there is not a continuity of symptomatology from the date of 
an alleged injury in 1985 and the initial findings of a 
current disorder that might suggest a nexus between the two.  
The appellant testified at his April 2003 hearing before the 
undersigned he had no scoliosis-related pain prior to his 
active duty for training and during such service he fell on 
an obstacle course, injuring his right neck and shoulder.  He 
testified he did not seek medical care during his active duty 
for training, though he reported after that service (and 
apparently during inactive duty with the National Guard) 
being sent to an "orderly room" for aspirin (which the 
appellant stipulated were not available).  He claimed he 
self-medicated himself "for years".  The appellant's sister 
testified that she knew her brother had been injured in this 
way because he told her upon his return home from active duty 
for training.  She testified he had headaches and back and 
shoulder pain.  The appellant testified he received treatment 
from a service medical facility, though his attempts to 
obtain records were unsuccessful.  He reported he initially 
sought medical care for his claimed injury in 1999 or 2000.  
The appellant also provided a copy of a unit publication that 
included a handwritten entry to the appellant from a friend, 
who wrote: " I'd better be hearing from you later man.  Keep 
over the wall."  The appellant argued at the hearing that 
this entry, authored by a friend of the appellant during boot 
camp, demonstrates the appellant in fact incurred an injury 
when he fell over a wall.  

Despite this testimony, there is no medical evidence - either 
service medical records or post-service records, such as VA 
or private clinical records - indicating that the appellant 
had a back injury in 1985 or had a continuity of 
symptomatology of such a back injury from the date of the 
alleged injury in 1985 and the initial findings of a current 
disorder in 2000.  The handwritten comment by a friend in a 
unit book does not refer to the appellant falling off an 
obstacle course wall; in fact, it does not use the word 
"fall".  Of particular interest are the results of a June 
1988 service examination, some three years after the alleged 
fall, which showed a normal spine clinical evaluation.  In 
the report of medical history at that time the appellant 
specifically denied having, or ever having had, recurrent 
back pain.  This more contemporaneous evidence outweighs the 
testimony of the appellant and his sister that is based on 
present recollection of events many years ago. 

In statements and in clinical records prepared from 2000 to 
2004, several private physicians and a private chiropractor 
discussed the current state of the appellant's back and neck 
in light of this supposed injury.  These statements are not 
probative as to the claimed injury in service, for they are 
premised on a history of the fall provided to them by the 
appellant, a history that is for the reasons just noted not 
supported by the evidence.  See LeShore v. Brown, 8 Vet. App. 
406, 410 (1995) (recitation by a medical professional of a 
claimant's history is of limited probative weight).  

In light of this evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a back and neck disorder.  




ORDER

Service connection for a back and neck disorder is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


